Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered June 24, 1994, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At the time of sentencing, the defendant failed to controvert any of the allegations in the persistent violent felony offender statement. Thus, the issue of whether the court improperly sentenced him as a persistent violent felony offender has not *565been preserved for appellate review (see, CPL 400.16 [2]; 400.15 [3]; People v Smith, 73 NY2d 961; People v Ruiz, 213 AD2d 501; People v Self, 186 AD2d 600), and we decline to reach it in the exercise of our interest of justice jurisdiction. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.